          Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 1 of 7
                                        SEALED
                                    DOCUMENT
                           THE UNITED STATES DISTRICT COURT                                                   f
                          FOR THE DISTRICT OF NEW HAMPSHIRE
                                                                                              i" it... ■I.J

 IN RE: HOMELAND SECURITY
 INVESTIGATIGNS SUMMONS NO.
                                                    CaseNo.                                     2 I P -4: 03
 ICE-HSI-MF-20I9-00338
                                                    Filed Under Seal - Level I



                APPLICATION FOR ORDER COMMANDING GOOGLE, INC.
           NOT TO NOTIFY ANY PERSON OF THE EXISTENCE OF SUMMONS

        The United States requests that the Court order Google, Inc. not to notify any person

(including the subscribers or customers of the accounts listed in the summons) of the existence of

the attached summons and related preservation letter for approximately 180 days.

        Google, Inc. is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Pursuant to 18 U.S.C. § 2703, the United States obtained the attached summons, which requires

Google, Inc. to disclose certain records and information to the United States. This Court has

authority under 18 U.S.C. § 2705(b) to issue "an order commanding a provider of electronic

communication service or remote computing service to whom a warrant, summons, or court

order is directed, for such period as the court deems appropriate, not to notify any other person of

the existence of the warrant, summons, or court order." Id.

       The attached summons was issued in connection with an investigation into targets of an

ongoing investigation relating to child exploitation. The premature disclosure of the existence of

the summons will alert the account subscribers to the pending investigation, which may cause

them to destroy or alter evidence, or flee the United States to avoid prosecution. In this case,

such an order would be appropriate because the attached summons relates to an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation, and its

disclosure may alert the targets to the ongoing investigation. Accordingly, there is reason to
          Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 2 of 7



believe that notification ofthe existence ofthe attached summons will seriously jeopardize the

investigation or unduly delay a trial, including by giving targets an opportunity to flee or

continue flight from prosecution, destroy or tamper with evidence, change patterns of behavior,

intimidate potential witnesses, or endanger the life or physical safety of an individual. See 18

U.S.C. § 2705(b). Some ofthe evidence in this investigation is stored electronically. If alerted to

the existence ofthe summons,the subjects under investigation could destroy that evidence,

including information saved to their personal computers.

       Section 2705(b) provides that when the government is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the

provider not to give notice, provided one ofthe five risks set forth in § 2705(b)is present. For

the reasons listed above, the government has shown that there is reason to believe that notice by

the provider would cause one ofthe enumerated harms. The government is proceeding here

using a summons under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the

government proceeds under § 2703(c)(i.e., when it is only seeking records ofthe provider, and

not any content ofthe subscriber or customer), the government is not required to provide notice

to the subscriber or customer. Thus,the government has satisfied all the conditions of§ 2705(b).
            Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 3 of 7




          WHEREFORE,the United States respectfully requests that the Court grant the attached

Order directing Google, Inc. not to disclose the existence or content of the attached summons for

approximately 180 days, until on or about August 21, 2019, except that Google, Inc. may

disclose the attached summons to an attorney for Google, Inc. for the purpose of receiving legal

advice.


          Executed on February 21, 2019.




                                             Georgiana L. Koiiesky
                                             Assistant U.S. AtWney
                                             State Bar #685375
                                             53 Pleasant Street, 4th Floor
                                             Concord, NH 03301
               Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 4 of 7



                                                           Homeland Security Investigations
                                                           27S Chestnut Street
                                                           Suite 307
                                                           Manchester, NH 03101


                                                            U.S. Immigration
                                                         fl and Customs
                                                           Enforcement



 Cover Sheet
                                                           Date 2/19/2019
 To:   Google Inc.                                         Electronic Service Methods:
       Subpoena Compliance
       Custodian of Records                                Fax: (Not available)
       1600 Amphitheater Parkway
       Mountain View, CA 94043
       844-383-8524                                        E-Mail: USLawEnforcement@google.com


From: Ronald M. Morin                                      Phone: 603-629-2716

Q Urgent ^ Action Q Concurrence □ FYI                      Number of pages including cover: 4

Comments:


Attached is subpoena/summons #: ICE-HSI-MF-2019-00338.

Please respond by March 5,2019

Child Exploitation Investigation - DO NOT DISCLOSE
                     Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 5 of 7


1. To(Name, Address, City, State, Zip Code)
Google Inc.                                                                                DEPARTMENT OF HOMELAND SECURITY
Subpoena Compliance
Custodian of Records                                                                                           SUMMONS
1600 Amphitheater Parkway
Mountain View, CA 94043                                                                         to Appear and/or Produce Records
                                                                                                             19 U.S.C. § 1509

Summons Number ICE-HSI-MF-2019-00338
By the service of this summons upon you. YOU ARE HEREBY SUMMONED AND REQUIRED TO:

         (A) I I APPEAR before the U.S. Customs and Border Protection(GBP)Officer or U.S. Immigration and
                '—' Customs Enforcement(ICE)Special Agent named in Block 2 at the place, date and time Indicated to
                          testify and give information.
         (B) ^ PRODUCE the records (including statements, declarations, and other documents)indicated in Block 3
                          before the CBP Officer or ICE Special Agent named in Block 2 at the place, date and time indicated.

Your testimony and/or production of the indicated records is required in connection with an investigation or inquiry to
ascertain the correctness of entries, to determine the liability for duties, taxes, fines, penalties, or forfeitures, and/or to
ensure compliance with the laws or regulations administered by CBP and ICE.

Failure to comply with this summons will render you liable to proceedings in a U.S. District Court to enforce compliance with
this summons as well as other sanctions.

2.(A)CBP Officer or ICE Special Agent before whom you are required to appear                                            (B) Date

       Name                        Ronald M. Morin                                                                       March 5, 2019
       Title                       Special Agent
       Address                     Homeland Security Investigations
                                   275 Chestnut Street
                                   Suite 307                                                                            (C)Time
                                   Manchester, NH 03101
                                                                                                                         9:00 AM
       Telephone Number 603-629-2716                      Fax Number (Not available)

3. Records required to be produced for inspection

Please see attached continuation page.
You are requested not to disclose the existence of this summons for an indefinite period of time. Any such disclosure will
impede this investigation and thereby interfere with the enforcement of federal law.
Issued under aulhorily of seclion 509. Tariff Act of 1930, as amended by Pub. L. No. 95-410 {19 U.S.C.§ 1509); 44 F.R. 2217; Homeland Security Act of 2002
                                                                                    5. Date of issue                 FEB 2 D
4. Name of person authorized to serve this summons or any
   other CBP Officer or ICE Special Agent
                             Ronald M. Morin

                                                                                                                   (Signature)

                                                                                    6. Name, title, address and telephone number of person
                                                                                        issuing this summons
                                                                                      Name                       Peter Fitzhugh
                                                                                      Title                      Special Agent In Charge
                                                                                      Address                    Homeland Security Investigations
                                                                                                                 10 Causeway Street
                                                                                                                 Suite 722
       If you have any questions regarding this summons, contact                                                 Boston, MA 02222
       the CBP Officer or ICE Special Agent identified in Block 2.
                                                                                      Telephone Number 617-565-7400




   DHS Form 3115(6/09)
                      Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 6 of 7



                                      CERTIRCATE OF SERVICE AND ACKNOWLEDGMENT OF RECEIPT


A. CERTIFICATE OF SERVICE OF SUMMONS
1 certify that f served the summons on the front of this form as follows:
                                               Address or Location                                       Date
          1 delivered a copy of the
1—1 summonsto the person to
1 1 whom it was directed,as
          follows:
                                                                                                         Time


                                                                                                         □ a.m. □ p.m.
                                               Address or Location                                       Date
1       1 (For cofporations, partnerships,
  1 and unincorporated associations
'—' which may be sued under a
          common name)
                                                                                                         Time
          1 delivered a copy of the
          summons to an oflioer,
          managing or general agent, or                                                                  □ a.m. □p.m.
          agent authorized to accept service
          of process as fbliows:               Name of person to whom the summons was delivered




Signature



Title                                                                                                    Date




B. ACKNOWLEDGMENT OF RECBPT

I acknowledge receipt of a copy of the summons on the fivnt of this form.
Signature




Title                                                                                             Date   Tinte
                                                                                                                         □ a.m.
                                                                                                                         □ p«nri.




    DHS Form 3115 (6/09)
                Case 1:19-mc-00007-AJ Document 1-1 Filed 02/21/19 Page 7 of 7



1. To(Name. Address, City, State, Zip Code)
Google Inc.                                                                 DEPARTMENT OF HOMELAND SECURITY
Subpoena Compliance
Custodian of Records                                                                SUMMONS(Continuation)
1600 Amphitheater Parkway
Mountain View, CA 94043                                                         to Appear and/or Produce Records
                                                                                        19 U.S.C.§ 1509


Summons Number ICE-HSI-MF-2019-00338

3. Records required to be produced for Inspection (continued)
The following applies If checked:
          Child Exploltatloni This subpoena Is In regard to an investigation involving Child Exploitation and/or transmission of
  K1      Child Pornography via the Internet Please do not disclose/notify the user of the issuance of this subpoena. Disclosure to the
          user could Impede an Investigation or obstruct Justice.



Pursuant to an investigat'on being conducted by the Department of Homeland Security, Homeland Security Investigations,
as authorized by Title 18, United States Code,Section 2703(c)(2), please disclose the following Information:

Subscriber Infbnnation: Please provide the name,address,connection records(including IP addresses for ail sessions.
Including the IP address used to set up the account)or records ofsession times, duration, length of service (Including start
date)and types of service utilized; telephone or Instrument number or other subscriber number or Identity, Including any
temporary assigned network address; means of source of paymentfor such senrice (Including credit card and/or bank
account number)for the following email address:

rpmnumber2@gmall.com on 10/17/2018@ 02:45:31 UTC




Method of Response:

  Preferred;

  Retum the requested records In an accessible data file format such as".XLS",".CSV",".TXT", or".PDP.The data fire(s)
should be delivered via e-mail to Special Agent Ronald M. Morin at Ronald.M.Morin@ice.dhs.gov.
  NOTE:The ICE e-mail system limits Incoming messages containing file attachments to 10 MB. For larger files send the
summons response In multiple e-mail messages.
  Alternates:

 The records should be delivered to Special Agent Ronald M. Morin at U.S. Immigration and Customs Enforcement,
Homeland Security Investigations, 275 Chestnut Street, Suite 307, Manchester, NH 03101.
  If you have questions, please contact Special Agent Ronald M. Morin at 603-629-2716.

You am requested not to disclose the existence ofthis summons for an Indefinite period oftime. Any such disclosum will
impede this Invesdgation and themby Interfem vrite tee enforcemerrt offedemilaw.
                                                          End of Document




                                                                                                      Box 3(continued)-Page 1 of 1
